Citation Nr: 1818759	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-35 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, with additional service in the National Guard.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's current left foot disability was incurred during his active duty.

2.  The Veteran's current right foot disability was incurred during his active duty.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left foot disability have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for establishing service connection for a right foot disability have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record establishes the presence of current left and right foot disabilities.

According to his February 1969 pre-induction report of medical history, the Veteran indicated that he has experienced a "heel" issue in the past.  The examiner determined that the Veteran's "feet" were "ok[ay] now" (i.e., at the time of the pre-induction examination).  A contemporaneous clinical evaluation did not reveal the presence of a left and/or right foot disability.

The Veteran underwent a VA examination in June 2012, in order to ascertain the presence of any left foot disability and, if any, each such disability's etiological relationship to his active duty.  Ultimately, the examiner determined that the Veteran's left foot disability pre-existed his active duty and was not aggravated therein.  However, as discussed above, no such disability was noted upon entry into active duty in the June 1969 pre-induction examination.  Further, beyond the Veteran's lay assertions, there is no evidence that a left foot disability pre-existed his active duty.  As such, the Board finds that the evidence does not demonstrate that a left foot disability clearly and unmistakably pre-existed the Veteran's active duty and, thus, he is found to be sound upon entry into active duty.

The salient question is, thus, whether a left and/or right foot disability or disabilities was/were incurred in or due to his active service.

The Veteran's service treatment records show that he underwent a podiatry consultation in June 1970 for a callosity or skin thickening above his left Achilles tendon.  In June 1970, the Veteran underwent a separate consultation to address a "bony mass" on his left Achilles tendon.  He was provided a 0.5 inch pad to insert in his military boots.  He was also prescribed tennis shoes to wear for 15 days instead of his military boots.

During the May 2017 Board hearing, the Veteran testified about the rigors of his military service, his in-service and post-service symptoms, and the pad inserts he was provided while serving on active duty.

The June 2012 VA examiner did not provide an opinion regarding direct service connection with respect to the Veteran's left foot disability.  The Veteran was not provided a VA examination regarding his right foot disability.

According to a May 2017 letter, J.M.V., M.D., opined that the Veteran's current left and right foot disabilities were "at least as likely as not related to (equal to or greater than 50 [percent])" to the "repetitive foot issues/trauma" sustained during his active duty.  In support of this opinion, the physician opined as follows:

The [Veteran] was drafted into the military despite his foot problems and had to use typical boots in the infantry.  Multiple visits to the infirmary for foot issues are documented in his records at that time.  He has since developed tarsal tunnel syndrome [and] fat pad atrophy of his feet which is likely related to this previous trauma in the military.

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's left and right foot disabilities were incurred in or due to his active duty.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted.


ORDER

Service connection for a left foot disability is granted.

Service connection for a right foot disability is granted.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


